Citation Nr: 1528378	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-34 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Spokane, Washington


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical expenses at a non-VA facility from May 7, 2013 to May 13, 2013 under the Millenium Health Care Act, 38 U.S.C.A. § 1725 (West 2014).


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination of the Department of Veterans Affairs (VA) Medical Center in Spokane, Washington that denied entitlement to reimbursement of unauthorized medical expenses under the Millenium Health Care Act, 38 U.S.C.A. § 1725.

The issue of entitlement to reimbursement of the unauthorized medical expenses under 38 U.S.C.A. § 1728 (2015) is referred to the agency of original jurisdiction so that it can be initially adjudicated.


FINDINGS OF FACT

The non-VA treatment from May 7, 2013 to May 13, 2013 was rendered without prior VA authorization; the Veteran and he had coverage under a health-plan contract at the time the care was provided.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical expenses at a non-VA facility from May 7, 2013 to May 13, 2013 under the Millenium Health Care Act have not been met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.52, 17.54, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, when a VA facility is not capable of furnishing required care or services, VA may contract with a non-VA facility to furnish certain hospital or medical care.  38 U.S.C.A § 1703; 38 C.F.R. § 17.52.  Treatment at a non-VA facility at the expense of VA must be authorized in advance.  Id.  In the case of an emergency, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).

A VA care provider can take actions that constitute a contract authorizing non-VA care.  Zimick v. West, 11 Vet. App. 45 (1998).  Advice by a VA doctor or nurse to seek non-VA care does not, however, constitute prior authorization by VA for such care.  Malone, 10 Vet. App. at 544; Smith v. Derwinski, 2 Vet. App. 378, 378 (1992).  Instead, there must be some direct interaction between the VA care provider and the facility at which the non-VA care is provided.  For instance, prior authorization was held to have occurred where VA care providers called an ambulance to take a veteran from the VA facility to a non-VA facility.  Cantu v. Principi, 18 Vet. App. 92 (2004).

In the instant case, the Veteran sought treatment at a non-VA facility in May 2013 after VA care providers advised him to go to the nearest emergency room after he experienced a syncopal episode.  VA care providers only advised the Veteran to seek treatment at a non-specific emergency room.  They undertook no further actions.  Their advice did not constitute a contract or prior authorization for VA to pay for the expenses incurred at a non-VA facility, and an application was not made with VA within 72 hours to obtain authorization after admission.  Thus, the care the Veteran received at a non-VA facility was unauthorized.  

Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The provisions of 38 U.S.C.A. § 1728 provide for reimbursement for unauthorized expenses, but require, among other things, that the claimant have a service-connected disability or be a participant in a VA Vocational Rehabilitation program and need treatment to enter a course of training.  38 U.S.C.A. § 1728(a)(2).  The Veteran's claims file reflects that he is not service connected for any disease or disability.  There is also no indication that he is a participant in a VA Vocational Rehabilitation program.

Reimbursement for unauthorized medical expenses is available for active VA health-care participants who are not service connected for any disability pursuant to 38 U.S.C.A. § 1725, also known as the Millennium Health Care Act.  38 U.S.C.A. § 1725(b)(1).  Here, the Veteran was an active VA health-care participant at the time he incurred unauthorized medical expenses at a non-VA facility.

However, to be eligible for reimbursement under the provisions of the Millennium Health Care Act, a claimant cannot have coverage under a "health-plan contract."  38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f).  As pertinent to this case, the term "health-plan contract" specifically includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c ), which refers to the Medicare program administered by the Social Security Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).  

The Veteran has coverage under Medicare.  He is therefore ineligible for reimbursement or payment of unauthorized medical expenses under the statutory provisions of 38 U.S.C.A. § 1725.  He has pointed out that Medicare leaves him with considerable copays, which impose a significant hardship.  The statute is clear; however, that reimbursement of unauthorized medical expenses is not possible of there is any eligibility for reimbursement under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014).

"[T]he payment of money from the [Federal] Treasury must be authorized by a statute."  Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990).  In this case, the statute specifically precludes payment because the Veteran is entitled to care or services under a health-plan contract, as defined in 38 U.S.C.A. § 1725(f)(2).  There is no provision in the statute that allows for partial reimbursement or payment when the health-plan contract does not satisfy the entire balance due for unauthorized medical expenses.  See generally 38 U.S.C.A. § 1725.  Thus, the Veteran's claim must be denied.

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

Entitlement to reimbursement for unauthorized medical expenses at a non-VA facility from May 7, 2013 to May 13, 2013 is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


